COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Peregrine Oil & Gas, LP v. HRB Oil & Gas, Ltd. and VHPM, LLC

Appellate case number:    01-17-00180-CV

Trial court case number: 2016-45652

Trial court:              190th District Court, Harris County, Texas

Date motion filed:        September 12, 2018

Party filing motion:      Appellee


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Justice Terry Jennings
                   Acting for the Court

Panel consists of: Chief Justice Radack, Justice Jennings, and Justice Lloyd.

Date: _10/23/2018               ___